                        Case 19-12402-KBO               Doc 12-1        Filed 12/12/19          Page 1 of 1

                                                     Notice Recipients
District/Off: 0311−1                       User: admin                           Date Created: 12/12/2019
Case: 19−12402−KBO                         Form ID: van043                       Total: 10


Recipients of Notice of Electronic Filing:
ust         U.S. Trustee        USTPRegion03.WL.ECF@USDOJ.GOV
aty         Thomas G. Macauley            bk@macdelaw.com
                                                                                                                    TOTAL: 2

Recipients submitted to the BNC (Bankruptcy Noticing Center):
db          Beyond Building Inc.       P.O. Box 741         515 Clinton Street       Delaware City, DE 19706
tr          George L. Miller       1628 John F. Kennedy Blvd.         Suite 950       Philadelphia, PA 19103−2110
14237212 Department of Labor           Division of Unemployment Insurance         P.O. Box 9953         Wilmington, DE
            19809
14237208 John E. Steele, Jr., Inc.       c/o Douglas A. Schachtman, Esq.        The Shachtman Law Firm          1200
            Pennsylvania Ave, Suite 302        Wilmington, DE 19806
14237207 Mark Fiss and Marissa Schnelle           c/o Christopher H. Lee, Esq.       Cooch & Taylor, P.A.       1000 West St.,
            10th Fl.      Wilmington, DE 19801
14237209 Nationwide Insurance           P.O. Box 10479         Des Moines, IA 50306−0479
14237210 New Castle County/Law             Attention: Bill Weisel      87 Reads Way         New Castle, DE 19720
14237211 State of Delaware          Division of Revenue        820 N. French Street, 8th Floor       Wilmington, DE
            19801−0820
                                                                                                                    TOTAL: 8
